[executedsecondlimitedwai001.jpg]
EXECUTION VERSION SECOND LIMITED CONDITIONAL WAIVER AND AMENDMENT NO. 3 TO
CREDIT AGREEMENT SECOND LIMITED CONDITIONAL WAIVER AND AMENDMENT NO. 3 TO CREDIT
AGREEMENT (this “Agreement”), dated effective as of December 31, 2018 (the
“Effective Date”), among NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C., a Delaware
limited liability company (the “Borrower”), NOBILIS HEALTH CORP., a British
Columbia corporation (the “Parent”), NORTHSTAR HEALTHCARE HOLDINGS, INC., a
Delaware corporation (“Holdings”), the other Loan Parties (as defined in the
Credit Agreement (defined below)) party hereto, COMPASS BANK (in its individual
capacity, “Compass Bank”) in its capacity as Swingline Lender, LC Issuing Lender
and Administrative Agent and the Lenders party hereto. Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided to such terms in the Credit
Agreement referred to below. W I T N E S S E T H: WHEREAS, the Borrower, the
Parent, Holdings, the other Loan Parties party thereto, the lenders party
thereto, the Administrative Agent and the other parties thereto have entered
into that certain Credit Agreement, dated as of October 28, 2016 (as amended by
Amendment No. 1 to Credit Agreement and Waiver, dated as of March 3, 2017, as
further amended by Amendment No. 2 to Credit Agreement, dated as of November 15,
2017, and as from time to time further amended, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”); WHEREAS, the Loan
Parties acknowledge and agree that certain Events of Default as described below
(collectively, the “Specified Defaults”) have occurred and are continuing under
Section 8.1 of the Credit Agreement due to: (a) the Borrower’s failure to comply
with (i) the financial covenants in Section 7.11(a) and Section 7.11(b) of the
Credit Agreement (due to adjustments to the Borrower’s accounts receivable as
communicated to the Lenders in the Borrower’s presentation, dated November 14,
2018, and by Borrower’s financial advisors in their interim report, dated
December 28, 2018, which accounts receivable adjustment and fiscal period of
adjustment are subject to final determination by the Borrower) and (ii) the
restrictions on Restricted Payments contained in Section 7.6 of the Credit
Agreement due to certain Restricted Payments made to non-Loan Parties prior to
November 15, 2018; (b) the requirement of Northstar Healthcare Surgery Center -
Houston, LLC to comply with the requirements of Section 17 of the Pledge
Agreement by executing and delivering to the Administrative Agent one or more
Pledge Agreement Supplements (as defined in the Pledge Agreement) listing the
Equity Interests that it acquired in (A) Elite Sinus Spine and Ortho, LLC, (B)
Elite Hospital Management, LLC, (C) Houston Metro Ortho and Spine Surgery
Center, LLC, and (D) Elite Center for Minimally Invasive Surgery, LLC; (c) the
requirement of Schedule 1 to the Pledge Agreement to accurately describe all of
the Pledged Interests of each Debtor (as defined in the Pledge Agreement) as of
the Closing Date (to be cured by execution of Amendment No. 1 to the Pledge
Agreement, as required pursuant Section 2(k) and Exhibit E hereto, amending such
Schedule 1 to correct errors in the descriptions and percentage ownership
interests contained on such Schedule); and 501990472 v11 1205867.00001



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai002.jpg]
(d) the requirements of Section 6.12(a) of the Credit Agreement in respect of
MPDSC Management, LLC (to be cured by the dissolution of MPDSC Management, LLC,
as required pursuant to Section 2(k)); WHEREAS, the Administrative Agent
maintains that the Borrower failed to comply with the requirements of the
following (collectively the “Disputed Specified Defaults”), while the Loan
Parties maintain that the following Disputed Specified Defaults are not Events
of Default under the Credit Agreement: (a) the requirements of Section 6.12(a)
of the Credit Agreement in respect of NHC Network, LLC; and (b) the requirement
of Nobilis Vascular Texas, LLC to make payments when due under that certain
Convertible Promissory Note dated March 8, 2017 of Nobilis Vascular Texas, LLC
payable to Carlos R. Hamilton III, M.D.; WHEREAS, as a result of the Specified
Defaults, the Administrative Agent has the right to exercise all rights and
remedies available to it under the Credit Agreement, the other Loan Documents
and applicable law; WHEREAS, the Loan Parties, Administrative Agent and certain
of the Lenders party thereto entered into that certain Limited Waiver to Credit
Agreement, dated effective as of November 15, 2018 (the “First Limited Waiver”),
pursuant to which, subject to the terms and conditions set forth in the First
Limited Waiver, those certain Specified Defaults (as defined in the First
Limited Waiver) were temporarily waived for the Waiver Period set forth therein
(as defined in the First Limited Waiver, the “First Wavier Period”); WHEREAS,
the First Waiver Period has ended before the Effective Date; and WHEREAS, the
Loan Parties have requested, and subject to the terms and conditions set forth
herein, the Administrative Agent and the Lenders party hereto (the “Consenting
Lenders”) have agreed, subject to the terms and conditions set forth herein, to
waive certain provisions of the Credit Agreement as specifically set forth
herein. NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to the above Recitals and as follows:
SECTION 1. Limited Conditional Waiver. (a) Second Waiver Period. Pursuant to
Section 10.1 of the Credit Agreement, and upon the occurrence of the Second
Waiver Effective Date (as defined in Section 4 below), each Lender hereby
temporarily waives each Specified Default during the period (the “Second Waiver
Period”) commencing on the Second Waiver Effective Date and ending on the
earliest of (a) the occurrence of an Event of Default other than the Specified
Defaults during such Second Waiver Period, (b) any Loan Party’s actual knowledge
of an Event of Default (other than the Specified Defaults and the Disputed
Specified Defaults) that occurred prior to the Second Waiver Period and that has
not been cured within three (3) Business Days of a Loan Party obtaining actual
knowledge of such Event of Default, and (c) January 11, 2019, after the earliest
of which such Specified Defaults (and any Disputed Specified Default that is
determined to be an Event of Default) shall spring back into existence. 2
501990472 v11 1205867.00001



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai003.jpg]
SECTION 2. Other Covenants and Agreements. Each Loan Party hereby agrees as
follows: (a) Administrative Agent Consultant. Without limiting the obligations
of the Borrower under the Credit Agreement, each Loan Party expressly (i)
consents to retention by counsel to the Administrative Agent of one or more
consultants, advisors and/or other professionals in connection with the Credit
Agreement and the other Loan Documents, in each case, as permitted under such
Loan Documents (including, but not limited to Section 10.4(a) of the Credit
Agreement), but subject to the limitations and restrictions thereof, including
for the purpose of analyzing the sales, collections, cash flow and similar
operations of the Parent and its subsidiaries (each a “Consultant”), (ii) agrees
to pay the reasonable fees and out-of-pocket expenses (including payment of the
amount of any reasonable retainer) of such Consultants promptly upon demand from
time to time by the Administrative Agent and (iii) agrees to provide the
Administrative Agent and such Consultants with such information and direct
access to the books, records and management of Parent, Holdings, the Borrower
and the other Loan Parties during reasonable business hours as reasonably
requested by the Administrative Agent or any such Consultant. (b) Borrower
Consultant. The Loan Parties shall, at their sole cost and expense, continue to
retain Morris Anderson (the “Borrower Consultant”), which consultant was
selected by the Loan Parties and is acceptable to the Administrative Agent, to
assist management with the review, evaluation and improvement of their
operations and financial performance, on terms and conditions reasonably
acceptable to the Administrative Agent, which shall include (i) direct access by
the Borrower Consultant to the Parent, Holdings and the Borrower during
reasonable business hours, (ii) the ability to take on the role of chief
restructuring officer upon the occurrence of certain subsequently determined
retention trigger events as reasonably and mutually agreed by the Loan Parties
and the Administrative Agent in their respective sole discretion and (iii) the
Administrative Agent and the Consultant having direct and unrestricted access to
the Borrower Consultant and direct communications with such Borrower Consultant,
either with the Borrower, Parent or Holdings or their counsel present or without
the presence of Borrower, Parent or Holdings or their counsel. No later than
4:00 pm Central Time on January 30, 2019 (or such later date as the
Administrative Agent may agree in writing in its sole discretion), the Loan
Parties shall deliver to the Administrative Agent a business plan (approved by
the Borrower’s board of directors) together with supporting financial
projections and other information in support thereof in form and with detail
reasonably acceptable to the Administrative Agent, which shall include an
assessment of strategic alternatives available to the Loan Parties and provide
for a permanent resolution of the Specified Defaults and other identified issues
to be mutually agreed, including but not limited to liquidity matters. (c) Cash
Flow Reports. The Loan Parties shall continue to prepare and deliver to the
Administrative Agent on each Wednesday (or such later date as may be agreed to
by the Administrative Agent in writing in its reasonable discretion) (i) an
updated rolling cash flow forecast for the succeeding 13 weeks, in each case,
for the Borrower, its Subsidiaries, and other parties whose cash flows
contribute to the Borrower’s revenues (the “Contributing Loan Parties”) on a
consolidated basis and otherwise, in form and substance reasonably satisfactory
to the Administrative Agent (the “Updated Cash Flow Forecast” and, together with
each other cash flow forecast delivered to the Administrative Agent pursuant to
the First Limited Waiver or this Agreement, the “Cash Flow Forecasts”) and (ii)
a certificate of the chief financial officer of the Borrower to the effect that
such Cash Flow Forecast reflects the Borrower’s good faith projection of such
weekly cash receipts and disbursements and ending balance of available cash (as
of the last Business Day of each week) for the Borrower, its Subsidiaries and
the Contributing Loan Parties on a consolidated basis. To the extent that any
Updated Cash Flow Forecast line item includes a variance of more than 10% from
the prior projected amount for such line item, the Updated Cash Flow Forecast
shall include an explanation of the reason for such variance. Additionally, on
each Wednesday, the Borrower shall provide with respect to itself, its
Subsidiaries and the Contributing Loan Parties, on a consolidated basis, a
report for the week ending the previous Friday, in form and substance 3
501990472 v11 1205867.00001



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai004.jpg]
reasonably satisfactory to the Administrative Agent, specifying (A) the cash on
hand in deposit accounts at the beginning of such week, (B) cash receipts
received during such week, with a schedule detailing daily collections, (C) cash
disbursed during such week in payment of expenses, (D) the cash on hand in
deposit accounts at the end of such week and (E) a comparison of such amounts to
the comparable amounts in the Cash Flow Forecast for such week and in the
aggregate for the applicable Cash Flow Forecast period; provided, that,
notwithstanding the foregoing, the Cash Flow Forecasts required to be delivered
to the Administrative Agent on or prior to January 11, 2019 (or such later date
as may be agreed to by the Administrative Agent in writing in its sole
discretion) shall not be required to include information in respect of
Contributing Loan Parties to the extent such information is not then available
on such required delivery date, but shall include information as to Contributing
Loan Parties on the earliest required delivery date that such information is
available. (d) Accounts Receivable Aging Report. Further, no later than 4:00 pm
Central Time on January 7, 2019 (or such later date as may be agreed to in
writing by the Administrative Agent in its reasonable discretion) and on or
before the 15th calendar day of each subsequent month, the Borrower shall
provide the Administrative Agent with the most current available accounts
receivable aging report with respect to itself and its Subsidiaries. (e)
Collateral Perfection Certificate. No later than 4:00 pm Central Time on January
7, 2019 (or such later date as the Administrative Agent may agree to in writing
in its sole discretion) so long as the related information had been requested by
the Administrative Agent or its counsel on or prior to December 31, 2018, the
Loan Parties shall complete, certify as to the completeness and accuracy, in all
material respects, of the information contained therein and deliver to the
Administrative Agent a collateral perfection certificate in form and substance
reasonably acceptable to the Administrative Agent with respect to the assets of
the Loan Parties, their respective Subsidiaries and, solely to the extent that
such information is available to the Loan Parties or their respective
Subsidiaries after the exercise of commercially reasonable efforts to obtain
such information, Nobilis Health Networks, Inc. and its direct or indirect
subsidiaries, and each of their respective affiliates that are controlled, or
owned directly or indirectly, in whole or in part, by the Borrower or its
subsidiaries and shall have delivered all documents required to be delivered in
connection therewith (collectively, the “Collateral Perfection Certificate”).
(f) Deposit Account Control Agreements. Each Loan Party listed on Exhibit A
hereto shall use commercially reasonable efforts to as soon as possible enter
into, and cause each depository intermediary to enter into control agreements
(the “Additional Control Agreements”), each in form and substance reasonably
acceptable to the Administrative Agent, with respect to each of its deposit
accounts listed on Exhibit A. The Loan Parties shall provide the Administrative
Agent every two (2) weeks with updates in writing, in form and substance
reasonably acceptable to the Administrative Agent, as to the status of efforts
to obtain the Additional Control Agreements, together with any documentation
evidencing whom they have contacted, the responses they have received and the
proposed timeline of when they anticipate receipt of such Additional Control
Agreements and providing the same to the Administrative Agent, the first such
update to be delivered on January 7, 2019, no later than 4:00 pm Central Time.
(g) Indebtedness Updates. The Loan Parties shall provide the Administrative
Agent every two (2) weeks with updates in writing, in form and substance
reasonably acceptable to the Administrative Agent, as to the status of the
Indebtedness as described on Exhibit B hereto (the “Specified Indebtedness”) and
disputes related to such Specified Indebtedness, the first such update to be
delivered on January 7, 2019, no later than 4:00 pm Central Time. The Loan
Parties shall also (i) provide Administrative Agent at least five (5) Business
Days prior written notice of any payment to be made in respect of any such
Specified Indebtedness, and (ii) promptly (no later than two (2) Business Days
after receipt thereof) provide Administrative Agent copies of any material
filings, judgments, communications, 4 501990472 v11 1205867.00001



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai005.jpg]
notices of default, term sheets, letters of intent or other documents that
relate to or impact such disputes or the related to such Specified Indebtedness.
(h) Release of Liens. The Loan Parties shall use commercially reasonable efforts
to cause the liens listed on Exhibit C hereto (the “Specified Liens”) to be
released. The Loan Parties shall provide the Administrative Agent every two (2)
weeks with updates in writing, in form and substance reasonably acceptable to
the Administrative Agent, as to the status of efforts to obtain the release of
the Specified Liens together with any documentation supporting whom they have
contacted, the responses they have received, a proposed timeline of when they
may obtain such release of the Specified Liens, documentation evidencing the
amount of the indebtedness secured by such Specified Liens and which prohibit
the increase of such indebtedness, and copies of all loan documentation related
to such Specified Liens, the first such update to be delivered January 7, 2019,
no later than 4:00 pm Central Time. (i) Litigation Updates. The Loan Parties
shall provide the Administrative Agent every two (2) weeks with updates in
writing, in form and substance reasonably acceptable to the Administrative
Agent, as to the status of the litigation described on Exhibit D hereto and any
other litigation that would reasonably be expected to result in monetary
judgment(s) or relief, individually or in the aggregate, in excess of $3,500,000
or seeks an injunction or other equitable relief which would reasonably be
expected to have a Material Adverse Effect (collectively, the “Material
Litigation”), including updates as to the status of any stays, appeals or stays,
judgments, and the issuance of bonds in connection with the appeal of such
Material Litigation, along with copies of all material pleadings, orders, and
judgements that any Loan Party or any of its officers, managers, or directors
have received and documentation evidencing the issuance of any such bonds and
the stay of such Material Litigation, the first such update to be delivered
January 7, 2019, no later than 4:00 pm Central Time. (j) Factoring Agreements.
The Loan Parties shall on or before 4:00 pm Central Time on January 7, 2019 (or
such later date as may be agreed to by the Administrative Agent in writing in
its sole discretion) (i) confirm whether or not with respect to all factoring
arrangements involving any Loan Party, (x) such Loan Party acts as the factor
and (y) no non-Loan Party acts as a factor in any respect thereto and (ii)
provide the Administrative Agent with a list, in writing, in form and substance
reasonably satisfactory to the Lender, of all the factoring arrangements that
are in place with any Loan Party or their Subsidiaries as of the date of such
disclosure, along with such other information and documentation as the
Administrative Agent may request. (k) Dissolution of MPDSC Management, LLC. The
Loan Parties have represented to the Administrative Agent that MPDSC Management,
LLC, a Texas limited liability company (“MPDSC Management”), has no assets and
has no operations and that the Loan Parties intend to dissolve MPDSC Management.
Accordingly, as soon as possible and no later than 4:00 pm Central Time on
January 31, 2019 (or such later date as the Administrative Agent may agree to in
writing in its sole discretion) the Loan Parties shall dissolve MPDSC Management
and shall provide the Administrative Agent every two (2) weeks with updates in
writing, in form and substance reasonably acceptable to the Administrative
Agent, as to the status of efforts to dissolve MPDSC Management and any
documentation evidencing the dissolution of MPDSC Management, the first such
update to be delivered on January 7, 2019, no later than 4:00 pm Central Time.
Until the date that MPDSC Management has been dissolved the Loan Parties shall
cause MPDSC Management to have no assets and to have no operations. (l) NHC
Network, LLC. The Administrative Agent maintains that the Organizational
Documents of NHC Network, LLC (“NHC”) do not prohibit NHC from becoming a Loan
Party and that pursuant to Section 6.12(a) of the Credit Agreement NHC should be
joined as a Loan Party, while the Loan Parties maintain that the Organizational
Documents of NHC do prohibit NHC from becoming a Loan Party without the consent
of Elite Ambulatory Surgery Centers, LLC (“Elite”) because doing so 5 501990472
v11 1205867.00001



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai006.jpg]
would give the right to Elite, under the Organizational Documents of NHC, to put
its equity interests in NHC back to NHC and would be detrimental to the business
operations of NHC. The Loan Parties agree to use commercially reasonable efforts
to determine if they can obtain the consent of Elite in a manner that will not
be detrimental to the business operations of NHC and to provide the
Administrative Agent with an update reasonably acceptable to the Administrative
Agent with respect to such efforts no later than 4:00 pm Central Time on January
11, 2019 (or such later date as the Administrative Agent may agree to in writing
in its sole discretion). Without in any way prejudicing the right of the
Administrative Agent to assert that NHC is required to be joined as a Loan Party
pursuant to Section 6.12(a) unless otherwise waived by the Administrative Agent
and the Required Lenders or the right of the Loan Parties to continue to
maintain that the Organizational Documents of NHC prohibit NHC from becoming a
Loan Party without the consent of Elite, to the extent that the Loan Parties
cannot obtain the consent of Elite in accordance with the foregoing, then on or
before 4:00 pm Central Time on January 11, 2019 (or such later date as the
Administrative Agent may agree to in writing in its sole discretion), the Loan
Parties shall provide the Administrative Agent with (i) a written business
rationale explaining the detrimental impact on NHC of causing NHC to become a
Loan Party without the consent of Elite and (ii) documentation supporting the
same. (m) Other Existing Agenda Deliverables. No later than 4:00 pm Central Time
January 7, 2019 (or such later date as may be agreed to by the Administrative
Agent in writing in its sole discretion), the Loan Parties shall deliver
executed copies of the documents listed on Exhibit E hereto, each in form and
substance reasonably satisfactory to the Administrative Agent, together with any
certificates, resolutions and other documents required to be delivered in
connection therewith. (n) Expenses. The Loan Parties shall promptly (and in any
event no later than five (5) Business Days after presentation of a demand
invoice to such Loan Party in respect thereof) pay all reasonable and documented
expenses of the Administrative Agent and Compass Bank in its capacity as Lender
incurred or accrued, including the reasonable and documented legal fees and
expenses of counsel for the Administrative Agent, for which demand invoices have
been delivered to the Borrower. (o) Additional Information. The Loan Parties
shall provide such other information regarding the business, financial, legal or
corporate affairs of any Loan Party or any Subsidiary thereof, or compliance
with the terms of the Loan Documents, as the Administrative Agent may from time
to time reasonably request. (p) Amendment and Restatement of Definition of
Applicable Margin. From and after January 1, 2019, the definition of the term
“Applicable Margin” in the Credit Agreement is amended and restated in its
entirety to read as follows: “Applicable Margin” means (a) with respect to the
Revolving Credit Facility and the Term A Loan Facility, 4.75% per annum for Base
Rate Loans and 5.75% per annum for Eurodollar Rate Loans, (b) with respect to
the Term B Loan Facility, 6.75% per annum for Base Rate Loans and 7.75% per
annum for Eurodollar Rate Loans, (c) 5.75% for LC Fees, and (d) 0.375% per annum
for the Commitment Fee. The failure by the Loan Parties to comply with any of
the requirements set forth in Section 2 shall constitute an Event of Default
under Section 8.1(b) of the Credit Agreement; provided, however, if such
non-compliance is with respect to Section 2(c), Section 2(d) or Section 2(o)
hereof, such failure thereunder shall become an Event of Default under Article
VIII of the Credit Agreement only if such failure continues unremedied for a
period of three (3) Business Days after delivery by the Administrative Agent to
the Borrower of notice of such non-compliance. 6 501990472 v11 1205867.00001



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai007.jpg]
SECTION 3. Acknowledgement and Confirmation. Each of the Loan Parties party
hereto hereby agrees and acknowledges that with respect to each Loan Document to
which it is a party, after giving effect to this Agreement and the transactions
contemplated hereunder: (a) as of January 3, 2019, subject to additions and
other adjustments as permitted under the Loan Documents, the aggregate balance
of the outstanding Obligations under the Credit Agreement is equal to
$124,901,240.95, and that the respective balances of the various Loans and the
LC Obligations as of such date were equal to the following: Term A Loans
$47,206,250.00 Term B Loans $47,500,000.00 Revolving Loans (excluding LC
Obligations) $28,500,000.00 LC Obligations $1,500,000.00 Interest and LC Fees
and Unused Fees $194,990.95 TOTAL $124,901,240.95 The foregoing amounts do not
include interest accruing after January 3, 2019, additional fees, expenses and
other amounts that are chargeable or otherwise reimbursable under the Credit
Agreement and the other Loan Documents. Further, each of the Loan Parties
acknowledges and agrees that the above described amounts are not subject to any
offset, reduction, counterclaim or defense by the Loan Parties. (b) all of its
obligations, liabilities and indebtedness under such Loan Document, including
guarantee obligations, shall, except as expressly set forth herein or in the
Credit Agreement, remain in full force and effect on a continuous basis; and (c)
all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority to the extent provided for in the Loan Documents
of each such Lien and security interest continues in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged as Collateral for
the Obligations, to the extent provided in such Loan Documents. SECTION 4.
Conditions to the Second Waiver Effective Date. Section 1 of this Agreement
shall become effective on the date when the following conditions shall have been
satisfied or waived (such date, the “Second Waiver Effective Date”): (a)
Counterparts of this Agreement. The Administrative Agent’s receipt of signature
pages, which shall be originals or electronic copies (including “.pdf” or
similar format and, to the extent required by the Administrative Agent followed
promptly by originals) unless otherwise specified or otherwise not applicable,
of this Agreement, duly executed by (i) a Senior Officer of each of Holdings,
the Parent, the Borrower, and each other Loan Party existing as of the Second
Waiver Effective Date, (ii) the Administrative Agent, and (iii) the Consenting
Lenders constituting Required Lenders. (b) Expenses. The Borrower shall have
paid all reasonable and documented expenses of the Administrative Agent and
Compass Bank in its capacity as Lender incurred or accrued through the Second
Waiver Effective Date, including the reasonable and documented legal fees and
expenses of counsel for the Administrative Agent, for which demand invoices have
been delivered to the Borrower. Without limiting the generality of the
provisions of Section 9.3(c) of the Credit Agreement, for purposes of
determining compliance with the conditions specified in this Section 4, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each 7 501990472 v11 1205867.00001



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai008.jpg]
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Second Waiver
Effective Date specifying its objection thereto. SECTION 5. Costs and Expenses.
The Loan Parties hereby reconfirm their obligations under the Loan Documents,
including Section 10.4 of the Credit Agreement, to make payments and
reimbursements in accordance with the terms thereof (including with respect to
this Agreement). SECTION 6. Representations and Warranties. To induce the
Administrative Agent and the other Lenders to enter into this Agreement, each
Loan Party represents and warrants to the Administrative Agent and the other
Lenders on and as of the Second Waiver Effective Date (and, in each case, after
giving effect to the limited conditional waiver contained in Section 1 of this
Agreement) that, in each case: (a) the representations and warranties of the
Loan Parties contained in Article V of the Credit Agreement and in each other
Loan Document are true and correct in all material respects (or, in the case of
any such representation and warranty that is subject to materiality or Material
Adverse Effect qualifications, in all respects) on and as of the Second Waiver
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, in the case of any such representation and
warranty that is subject to materiality or Material Adverse Effect
qualifications, in all respects as of such earlier date); (b) no Default or
Event of Default exists and is continuing immediately prior to or after giving
effect to this Agreement, in each case, other than as expressly waived or
specified hereunder; (c) the execution, delivery and performance by such Loan
Party of this Agreement have been duly authorized by all necessary corporate and
other organizational action and do not and will not require any approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person other than the
authorizations, approvals, actions, notices and filings listed on Schedule 5.3
of the Disclosure Schedules, all of which have been duly obtained, taken, given
or made and are in full force and effect on the Second Waiver Effective Date;
and (d) this Agreement has been duly executed and delivered by each Loan Party
that is a party hereto and constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms; provided that the enforceability hereof is subject to general principles
of equity, principles of good faith and fair dealing and to bankruptcy,
insolvency and similar Laws affecting the enforcement of creditors’ rights
generally. SECTION 7. Reference to and Effect on the Credit Agreement and the
Loan Documents. (a) On and after the Effective Date, each reference in the
Credit Agreement to “this Agreement,” “herein,” “hereto”, “hereof” and
“hereunder” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
modified by this Agreement. (b) The Credit Agreement and each of the other Loan
Documents, as specifically modified by this Agreement, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. 8 501990472 v11 1205867.00001



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai009.jpg]
(c) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. Without limiting the generality of the foregoing, the Collateral
Documents in effect immediately prior to the date hereof and all of the
Collateral described therein in existence immediately prior to the date hereof
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case, as modified by this Agreement.
SECTION 8. Governing Law; Jurisdiction. (A) THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. (b) EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE LC ISSUING LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT, THE FIRST LIMITED WAIVER OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
LC ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. SECTION 9. Counterparts. This
Agreement may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which counterparts when
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery by facsimile or electronic
transmission of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement. SECTION 10. Release. Each of the Parent, Holdings, the Borrower and
each other Loan Party, on behalf of itself and its Subsidiaries, successors,
assigns and other legal representatives, hereby releases, waives, and forever
relinquishes all claims, demands, obligations, liabilities and causes of action
of whatever kind or nature (collectively, the “Claims”), whether known or
unknown, which any of them have, may have, or might assert at the time of the
execution of this Agreement or in the future against the Administrative Agent,
the Swingline Lender, the LC Issuing Bank, the Lenders and/or their respective 9
501990472 v11 1205867.00001



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai010.jpg]
present and former parents, affiliates, participants, officers, directors,
employees, agents, attorneys, accountants, consultants, successors and assigns
(each a “Releasee”), directly or indirectly, which occurred, existed, were
taken, permitted or begun from the beginning of time through the date hereof,
arising out of, based upon, or in any manner connected with (a) the Loan
Documents and/or the administration thereof or the Obligations created thereby,
(b) any discussions, commitments, negotiations, conversations or communications
with respect to the refinancing, restructuring or collection of any of the
Obligations, or (c) any matter related to the foregoing; provided that (i) the
foregoing shall not release Claims arising following the date hereof, and (ii)
such release shall not be available to any Releasee with respect to a Claim to
the extent that such Claim is determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Releasee. SECTION 11. Acknowledgments; Reservation of
Rights. (a) The Loan Parties hereby acknowledge and agree that the Specified
Defaults constitute Events of Default under the Credit Agreement and, in the
absence of the limited conditional waiver set forth in Section 1 of this
Agreement, permits the Administrative Agent and the Lenders to, among other
things, take any enforcement action or otherwise exercise any or all rights and
remedies provided for under the Loan Documents or applicable law including,
without limitation, those described in Section 11 of this Agreement. (b) The
Loan Parties hereby acknowledge and agree that each of the Administrative Agent
and the Lenders expressly reserves all of its rights, powers, privileges and
remedies under the Credit Agreement, other Loan Documents and/or applicable law,
including, without limitation, its right at any time from and after termination
or expiration of the Second Waiver Period, (i) to determine not to make further
Loans or issue Letters of Credit under the Credit Agreement as a result of the
Specified Defaults and/or to terminate their Commitments to make Loans and issue
Letters of Credit, (ii) to accelerate the Obligations, (iii) to charge the
default rate of interest in respect of the Obligations (as of any date from and
after the date on which the Specified Defaults first occurred) and to enforce
the prohibition against incurring, continuing or converting any Loan as or into
a Eurodollar Rate Loan, (iv) to commence any legal or other action to collect
any or all of the Obligations from any or all of the Loan Parties, and any other
person liable therefor and/or any collateral, (v) to foreclose or otherwise
realize on any or all of the collateral and/or as appropriate, set-off or apply
to the payment of any or all of the Obligations, any or all of the collateral,
(vi) to take any other enforcement action or otherwise exercise any or all
rights and remedies provided for by any or all of the Credit Agreement, other
Loan Documents or applicable law, and (vii) to reject any forbearance, financial
restructuring or other proposal made by or on behalf of Borrower, any other Loan
Party or any creditor or equity holder. Each of the Administrative Agent and the
Lenders may exercise their respective rights, powers, privileges and remedies,
including those set forth in (i) through (vii) above at any time after the
termination or expiration of the Second Waiver Period in its sole and absolute
discretion without further notice. No oral representations or course of dealing
on the part of the Administrative Agent, any Lender or any of its officers,
employees or agents, and no failure or delay by the Administrative Agent or any
Lender with respect to the exercise of any right, power, privilege or remedy
under any of the Credit Agreement, other Loan Documents or applicable law shall
operate as a waiver thereof, and the single or partial exercise of any such
right, power, privilege or remedy shall not preclude any later exercise of any
other right, power, privilege or remedy. (c) The Loan Parties, the
Administrative Agent and the Lenders party hereto hereby acknowledge and agree
that to date, Administrative Agent and the Lenders have not elected to exercise
any such rights and remedies available to them. [The remainder of this page is
intentionally left blank.] 10 501990472 v11 1205867.00001



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai011.jpg]




--------------------------------------------------------------------------------



 
[executedsecondlimitedwai012.jpg]




--------------------------------------------------------------------------------



 
[executedsecondlimitedwai013.jpg]




--------------------------------------------------------------------------------



 
[executedsecondlimitedwai014.jpg]




--------------------------------------------------------------------------------



 
[executedsecondlimitedwai015.jpg]




--------------------------------------------------------------------------------



 
[executedsecondlimitedwai016.jpg]




--------------------------------------------------------------------------------



 
[executedsecondlimitedwai017.jpg]




--------------------------------------------------------------------------------



 
[executedsecondlimitedwai018.jpg]




--------------------------------------------------------------------------------



 
[executedsecondlimitedwai019.jpg]




--------------------------------------------------------------------------------



 
[executedsecondlimitedwai020.jpg]




--------------------------------------------------------------------------------



 
[executedsecondlimitedwai021.jpg]




--------------------------------------------------------------------------------



 
[executedsecondlimitedwai022.jpg]




--------------------------------------------------------------------------------



 
[executedsecondlimitedwai023.jpg]
BANK OF AMERICA, N.A., as Lender By: Name: Title: Northstar Healthcare
Acquisitions, L.L.C. Second Limited Conditional Waiver And Amendment No. 3 To
Credit Agreement Signature Pages



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai024.jpg]




--------------------------------------------------------------------------------



 
[executedsecondlimitedwai025.jpg]
BOKF, NA dba BANK OF TEXAS, as Lender By: Name: Title: Northstar Healthcare
Acquisitions, L.L.C. Second Limited Conditional Waiver And Amendment No. 3 To
Credit Agreement Signature Pages



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai026.jpg]
FIRST TENNESSEE BANK, as Lender By: Name: Title: Northstar Healthcare
Acquisitions, L.L.C. Second Limited Conditional Waiver And Amendment No. 3 To
Credit Agreement Signature Pages



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai027.jpg]
MIDSOUTH BANK, as Lender By: Name: Title: Northstar Healthcare Acquisitions,
L.L.C. Second Limited Conditional Waiver And Amendment No. 3 To Credit Agreement
Signature Pages



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai028.jpg]
MARATHON ASSET MANAGEMENT, as Lender By: Name: Title: Northstar Healthcare
Acquisitions, L.L.C. Second Limited Conditional Waiver And Amendment No. 3 To
Credit Agreement Signature Pages



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai029.jpg]
EXHIBIT A DEPOSIT ACCOUNTS REQUIRING CONTROL AGREEMENTS Loan Party Account
Numbers Bank Name Address Type of Account Northstar Healthcare 2200 Post Oak
Blvd. Surgery Center- Ste. 20th Floor Main Operating Houston, LLC 6751355759
BBVA Compass Houston, TX 77056 Account Southwest Freeway Surgery Center 2200
Post Oak Blvd. Management, Ste. 20th Floor Main Operating LLC 6747455765 BBVA
Compass Houston, TX 77056 Account Mountain West 2200 Post Oak Blvd. Surgery
Center, Ste. 20th Floor Main Operating LLC 6753289583 BBVA Compass Houston, TX
77056 Account 2200 Post Oak Blvd. Nobilis Uptown Ste. 20th Floor Main Operating
Holding, LLC 6753876047 BBVA Compass Houston, TX 77056 Account Peak
Neuromonitoring 2200 Post Oak Blvd. Main Operating, Associates - Ste. 20th Floor
Receivables, and Texas, LLC 6704591630 BBVA Compass Houston, TX 77056 Payroll
Account Downtown 2201 Post Oak Blvd. Main Operating, Dallas Surgery Ste. 20th
Floor Receivables, and Center LLC 6761227910 BBVA Compass Houston, TX 77056
Payroll Account Plano Surgical 2201 Post Oak Blvd. Main Operating, Management,
Ste. 20th Floor Receivables, and LLC 6761527124 BBVA Compass Houston, TX 77056
Payroll Account Houston Surgical 2201 Post Oak Blvd. Main Operating, Management
Ste. 20th Floor Receivables, and LLC 6763243026 BBVA Compass Houston, TX 77056
Payroll Account NHC Arizona 2200 Post Oak Blvd. Main Operating, Professional
Ste. 20th Floor Receivables, and Associates LLC 6755093635 BBVA Compass Houston,
TX 77056 Payroll Account Marsh Lane 5949 Sherry Lane, Surgical 9700064117 Ste
600 Dallas, TX Receivables Only Hospital, LLC (old account) Legacy Texas Bank
75225 Account 1000 Louisiana St. #rd Fl Mail Code: Nobilis Health MAC T0002-032
CAD - Checking Corp. 1005784 Wells Fargo Houston, TX 77002 Account Only Exhibit
A



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai030.jpg]
EXHIBIT B SPECIFIED INDEBTEDNESS 1) Convertible Promissory Note dated March 8,
2017 of Nobilis Vascular Texas, LLC payable to Carlos R. Hamilton III, M.D. 2)
Convertible Promissory Note dated November 15, 2017 of Northstar Healthcare
Surgery Center – Houston, LLC payable to Elite Ambulatory Surgery Centers, LLC.
Exhibit B



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai031.jpg]
EXHIBIT C LIEN FILINGS 1) Notice of State Tax Lien in the amount of $2,352.67
filed against Northstar Healthcare Surgery Center - Houston, LLC in Harris
County on 8/9/16 (Filing # RP-2016-350205). 2) UCC Filing against Perimeter Road
Surgical Hospital, LLC, as Debtor, in favor of Cardinal Health, as Secured
Party, filed on 2/10/16 with the Arizona Secretary of State (Filing # 2016-
0006161). Exhibit C



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai032.jpg]
EXHIBIT D LITIGATION MATTERS 1) Houston Metro Ortho and Spine Surgery Center LLC
v. Richard Francis, M.D., Juansrich Ltd., and Juansrich Management, LLC, Cause
No. 2015-24460, District Court of Harris County (215th Judicial District Court)
2) Leo Van ‘T Hoofd, Individually and On Behalf of All Others Similarly Situated
v. Nobilis Health Corp., Harry Fleming, David Young, and Kenneth J. Klein,
United States District Court, Southern District of Texas, Houston Division.
Exhibit D



--------------------------------------------------------------------------------



 
[executedsecondlimitedwai033.jpg]
EXHIBIT E ADDITIONAL DOCUMENTS FOR EXECUTION 1) Pledge Agreement Supplement,
executed by Northstar Healthcare Surgery Center - Houston, LLC listing its
Equity Interests in Elite Sinus Spine and Ortho, LLC, Elite Hospital Management,
LLC, Houston Metro Ortho and Spine Surgery Center, LLC, and Elite Center for
Minimally Invasive Surgery, LLC. 2) Amendment No. 1 to Pledge Agreement,
executed by the Borrower, Administrative Agent, the other Loan Parties party
thereto and the Lenders party thereto, amending Schedule 1 to the Pledge
Agreement to correct errors contained therein. Exhibit E



--------------------------------------------------------------------------------



 